DETAILED ACTION

Claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the phrase “can be”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claim 15 and 20 are objected to because of the following informalities:  
In claim 15, line 11, “.”, should be replaced by -- ; --;
In claim 20, line 11, “.”, should be replaced by -- ; --.
Appropriate correction is required.

Although, the above limitations are disclosed from different embodiments.

It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neopomnicachtchi et al. (US 20140270385).

As per claim 1, Neopomnicachtchi et al. teaches a system for autonomous scanning of vehicle VIN numbers (see abs., and Fig. 4, wherein having autonomous scanning falls under design choice) comprising: a robot (see abs., for mobile device and Fig. 3, which has been taken as robot) comprising a camera (see Fig. 8, element 702) and a controller with software executing (see pars. [0002 and 0029]) thereon which identifies a vehicle positioned in a frame of the camera (see Fig. 8, element 702), the software controlling movement of the robot (see abs., for mobile device and Fig. 3, which has been taken as robot) to position the camera (see Fig. 8, element 702) in a location where a VIN number is expected to be visible from an exterior of a vehicle (see abs., and Figs. 3 and 4, wherein having autonomous scanning falls under design choice); said software (see pars. [0002 and 0029]), moves the camera to position the VIN number within a frame of the camera (see Fig. 8, element 702, wherein moving the camera would fall under design choice) and captures the VIN number (see abs., and Fig. 4, wherein having autonomous scanning falls under design choice).

As per claim 2, Neopomnicachtchi et al. teaches wherein said software (see pars. [0002 and 0029]) identifies the vehicle positioned in the frame of the camera (see Fig. 8, element 702) by recognizing at least one identifying feature of the vehicle and matching the at least one identifying feature to at least one known vehicle identifying feature from a database of known vehicle identifying features to determine the location where the VIN number is expected to be visible based on an expected VIN location associated with the known vehicle identifying features (see Figs. 3, 4 and 6. pars. [0027-0031]) as compared with a position of the at least one identifying feature; and wherein said software (see pars. [0002 and 0029]) moves the robot (see abs., for mobile device and Fig. 3, which has been taken as robot) to or adjacent the location where the VIN number is expected to be visible as determined by the software (see abs., and Fig. 4, wherein having autonomous scanning falls under design choice).

As per claim 3, Neopomnicachtchi et al. teaches wherein the database of known vehicle identifying features is on a storage on the robot (see abs., for mobile device and Fig. 3, which has been taken as robot).

As per claim 4, Neopomnicachtchi et al. teaches wherein the matching further includes selecting from known vehicle identifying features which are 

As per claim 16, Neopomnicachtchi et al. teaches wherein the camera comprises a plurality of cameras (see Fig. 8, element 702), one of which identifies the vehicle positioned in the frame and a second of which captures the VIN number and/or images of the vehicle (see abs., and Figs. 3 and 4, wherein taken multiple images falls under design choice).

Allowable Subject Matter

Claims 20-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fail to teach or fairly suggest with respect to claim 20, an autonomous image capture robot comprising a first body comprising one or more motors which are configured to propel the body over a surface and a source of stored electrical potential; a second body comprising the camera and .

Claim 5-, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fail to teach or fairly suggest with respect to claim 5, a system further comprising said software determining if the VIN number was captured and communicating over a network with a computer having a data store, the data store containing a plurality of VIN numbers wherein the VIN number captured with the first image is matched with at least one of the plurality of VIN numbers in the data store; wherein said software captures a plurality of images of the vehicle around a periphery of the vehicle and associates said plurality of images, in a data store, with a vehicle record associated with the VIN number; with respect to claim 6, the system further comprising said software capturing a first image and determining if the VIN .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B